PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Khairkhahan et al.
Application No. 15/927,297
Filed: 21 Mar 2018
For METHOD OF IMPLANTING AN ADJUSTABLE OCCLUSION DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a), filed December 20, 2021, requesting the withdrawal of a notice of abandonment.  This is also a decision on the concurrently filed petition pursuant to 37 C.F.R. 
§ 1.137(a), to revive the above-identified application.

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

BACKGROUND

The above-identified application became abandoned for failure to submit an executed oath or declaration for each joint inventor no later than the date on which the issue fee for the patent was paid:

Applicant filed this application on March 21, 2018.  An Application Data Sheet (ADS) that lists ten joint inventors was included on initial deposit, which served to set the inventorship.  Executed declarations were also included on initial deposit.

The first listed inventor was listed on the ADS as Alexander K. Khairkhahan (emphases added).  An executed declaration for Alex K. Khairkhahan (emphases added) was received.  Note that the first name differs, and the last name in each document contains three Hs.  The declaration contained a pre-printed last name of Khairkahan (two Hs), and the inventor 

The ninth listed inventor was listed on the ADS as Dino DeCicco (one word).  An executed declaration for Dino. De Cicco (two words) was received.

The USPTO mailed a filing receipt on April 18, 2018 which lists the first listed inventor as Alexander K. Khairkhahan and the ninth as Dino DeCicco, the names which were listed on the ADS that was included on initial deposit.

The USPTO mailed both a Notice of Allowance and Fee(s) Due and a Notice of Allowability on July 14, 2021, and the former set a shortened statutory period for reply of three months.  A Notice Requiring Inventor’s Oath or Declaration was mailed concurrently, and indicated that a properly executed inventor’s oath or declaration was required for Alexander K. Khairkhahan (the notice did not mention the issue with joint inventor Dino DeCicco).

On August 24, 2021, Applicant submitted a declaration  executed by “Alex K. Khairkahan” (which contains two Hs, not three) which is the same name that was pre-printed on the declaration included on initial deposit that was crossed out by the person who signed the document.  Applicant also submitted a corrected/updated ADS to change the first named inventor to Alex K. Khairhahan (two Hs). 

The USPTO mailed an “improper submission of request under 37 C.F.R. § 1.48(f)” on August 26, 2021, indicating that the August 24, 2021 request to change inventorship could not be effectuated since the fee set forth in 37 C.F.R. § 1.17(i) had not been submitted. 

Applicant submitted the fee set forth in 37 C.F.R. 
§ 1.17(i) on September 21, 2021 along with a copy of the “improper submission of request under 37 C.F.R. § 1.48(f),” but it does not appear that a letter instructing the USPTO to change the first listed joint inventor was included with the submission.

Applicant submitted both the issue fee and form PTOL-85 Part B on October 13, 2021.

The above-identified application became abandoned on October 14, 2021, the day after the payment of the issue fee. See 35 U.S.C. § 115(f).  See also M.P.E.P. §§ 602.01(a) and 602.03.  

A Notice of Abandonment was mailed on October 19, 2021, which indicates that executed declarations for Alexander K. Khairkhahan and Dino DeCicco were required.

RELEVANT STATUTE AND PORTIONS OF THE C.F.R. AND MPEP

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.-The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

37 C.F.R. § 1.134 sets forth, in toto: 

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.

37 C.F.R. § 1.135(a) sets forth, in toto: 

If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.




in pertinent part:

Examiners are no longer required to review inventor’s oaths or declarations that are filed in non-reissue applications. Non-examiner staff will review inventor’s oaths or declarations that are filed before allowance of an application for compliance with 37 CFR 1.63 or 1.64 and may send an informational notice to the applicant regarding any deficiencies. Similarly, non-examiner staff will review inventor’s oaths or declarations at or after allowance of an application for compliance with 37 CFR 1.63 or 1.64 and will send a requirement to the applicant to correct any deficiencies. If an application data sheet has been submitted, applicant may postpone the filing of the inventor’s oath or declaration until the application is in condition for allowance for applications filed on or after September 16, 2012. If an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor has not been submitted at the time of allowance, a notice requiring the inventor’s oath or declaration may be sent with the Notice of Allowability. The required inventor’s oath or declaration must be submitted no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f).

ANALYSIS OF THE PETITION PURSUANT TO 37 C.F.R. § 1.181(a)

With this petition received on December 20, 2021, Petitioner requests the withdrawal of the aforementioned notice of abandonment.  Petitioner states that the fee set forth in 37 C.F.R. § 1.17(i) was submitted on September 21, 2021.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.

First, the submission of September 21, 2021 consisted of a copy of the improper submission of request under 37 C.F.R. § 1.48(f) and the payment of the fee.  No letter containing a request to change the inventorship was submitted therewith, and it follows the inventorship was not changed, and it follows that the issue fee was paid without an executed oath or declaration that has been executed by Alexander K. Khairkhahan.

Petitioner may wish to consider filing either: 

a declaration that has been executed by Alexander K. Khairkhahan which lists his name as the same, or 
a request to change the inventor’s name in Office records to Alex K. Khairkahan, along with a notation that a declaration that has been executed by Alex K. Khairkahan was received in the USPTO on August 24, 2021.

Second, an executed declaration for Dino DeCicco (one word) remains required.  If this is not the correct spelling for this individual, Petitioner may wish to consider filing a request under 37 C.F.R. § 1.48(f) for this individual, along with the required fee.

As such, the record does not support a finding that the holding of abandonment should be withdrawn, and it follows that this petition must be dismissed.

ANALYSIS OF THE PETITION PURSUANT TO 37 C.F.R. § 1.137(a)

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On December 20, 2021, the petition fee and the proper statement of unintentional delay were received.   

As such, requirements two and three of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

2  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(a)(1).  Specifically: 

either an executed declaration for Dino DeCicco (one word) or a request under 37 C.F.R. § 1.48(f) for this individual along with the required fee and; 

either a declaration that has been executed by Alexander K. Khairkhahan which lists his name as the same, or a request to change the inventor’s name in Office records to Alex K. Khairkahan, along with a notation that the fee has already been submitted, as has a declaration that has been executed by Alex K. Khairkahan received in the USPTO on August 24, 2021.

CONCLUSION	

The time period for filing a renewed petition pursuant to 37 C.F.R. § 1.181(a) is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.181(a) and/or 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6
not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.7  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 See M.P.E.P. § 711.03(c).
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply 
        7 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).